Citation Nr: 9901073	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-05 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant, C.L. and C.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to January 
1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

At his personal hearings and in correspondence submitted in 
support of the claims, the veteran identified medical 
treatment at private and VA health care facilities, which is 
not included in the evidence of record.  Review of the claims 
file does not indicate that all of the treatment records 
associated with the veterans claimed medical treatment have 
been requested.  Specifically, the Board notes that the RO 
has not requested the VA outpatient treatment records from 
the Loma Linda VA Medical Center (MC).  The Board finds that 
all available medical treatment records should be obtained 
for an adequate determination regarding service connection.  
Dr. Golden, a psychiatrist at UCLA Medical Center in a 
November 1994 report, indicated that the veteran had a 
generalized anxiety disorder and manifested a similar symptom 
pattern in service.  

The United States Court of Veterans Appeals has held that 
there is a duty to assist in the completion of an application 
for benefits under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1998), depending on the particular facts in each case.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); as modified by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), (wherein the Court found there 
was a duty to further assist in the development of the 
evidence only when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded).  

VA has a statutory duty to assist veterans in the development 
of evidence pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The RO should obtain the medical 
records associated with the veterans 
treatment at the Loma Linda VAMC in 1993 
and at the Long Beach VAMC since 1982.  
All pertinent evidence should be 
associated with the claims file.

3.  The RO should make an additional 
request for the veterans identified 
private treatment records, including 
records from St. Marys Hospital, San 
Diego University Hospital, UCLA Medical 
Center and the clinical records of Dr. J. 
S. Golden.  After securing any necessary 
release(s), the RO should obtain all 
available treatment records.  

4.  If and only if the RO finds the 
veteran has submitted a well-grounded 
claim of service connection for a hearing 
loss, the veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of the 
claimed disability.  

5.  The RO should afford the veteran a VA 
psychiatric examination.  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examination should include any tests or 
studies necessary for an accurate 
assessment.  The examiner should opine 
whether any psychiatric disability found 
is etiologically related to service and 
reconcile any opinion with the November 
1994 report by Dr. Golden.   

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
